DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 1 (lines 3-4) recite “wherein the lower part and the upper part configured to lie,” which appears to contain a typographical error (i.e. are configured).
Claim 9 (line 9) recites “to position the upper part and the lower part position one above the other” (emphasis added), which appears to contain an extraneous word.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites multiple elements which lack antecedent basis:
Line 4: “the lower part” and “the main boom.”
Line 5: “the upper part.”
Line 8 “the erected state,” and “the deposited state” (lines 8-9).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 2012/0175333 (hereinafter “Pech”).
Regarding claim 1 discloses a crane, comprising: 
an at least one two-part main boom (22/23), comprising a lower (22) and an upper part (23) pivotally coupled to each other at an articulation point (see figure 1), wherein the lower part (22) and the upper part (23) [are] configured to lie (capable of lying; i.e. this is a functional recitation) one above the other, in a deposited state of the main boom (22/23); and
an articulation point bracing (B, see annotated figure below), comprising:

    PNG
    media_image1.png
    711
    785
    media_image1.png
    Greyscale

a first end (end nearest 31) of a first bracing rod (end link of 33 could be considered a rod, see paragraph 47) connected to a first bracing support (29) and an opposite end of the first bracing support (29) connected to the lower part (22) of the main boom (22/23),
a first end (end nearest 31) of a second bracing rod (end link of 37 could be considered a rod, see paragraph 47) connected to a second bracing support (27) and an opposite end of the second bracing support (27) connected to the upper part (23) of the main boom (22/23), and 
a length adjuster (19) connected to the first bracing support (29) and the second bracing support (27), the upper part (23) of the main boom (22/23) luffed by contraction of the length adjuster (19) which reduces a distance between the bracing supports (29/27).
Regarding claim 2 Pech discloses the above crane, and further discloses wherein the articulation point bracing (B, above) braces the main boom (22/23) in an erected and/or partly erected state.
Regarding claim 3 Pech discloses the above crane, and further discloses wherein the articulation point bracing (B) is pivotally arranged relative to the main boom (22/23). 
Regarding claim 4 Pech discloses the above crane, and further discloses wherein the bracing supports (29/27) are articulated to the lower (22) and/or the upper part (23) of the main boom (22/23).
Regarding claim 7 Pech discloses the above crane, and further discloses wherein during an erection and/or a deposition of the main boom (22/23) the upper part (23) of the main boom (22/23) is attached to the lower part (22) via a temporary (i.e. pins can be taken out) connecting point (see figure 1), and the outermost portion of the upper part (23) of the main boom (22/23) is attached to the lower part (22) via at least one connecting means (C, see annotated figure below).

    PNG
    media_image2.png
    711
    785
    media_image2.png
    Greyscale

Regarding claim 8 Pech discloses the above crane, and further discloses wherein the upper part (23) is shorter (see figure 1) than the lower part (22).
Regarding claim 12 Pech discloses the above crane, and further discloses a luffing drive (25; see figure 3) is attached to a derrick boom (28) at a first (top) end and the lower part (22) of the main boom (22/23) at a second (lower) end and retracting the luffing drive (25) luffs the lower part (22) of the main boom (22/23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pech in view of US Patent No. 4,491,229 (hereinafter “Behrendt”).
Regarding claims 5-6 Pech discloses the above large crane.  Pech fails to teach the carriage as set forth in claims 5-6.  Behrendt teaches a similar large crane, and further teaches wherein a carriage (86, see column 7 lines 35-39) is articulated to a fly jib (26) at the outermost portion of a main boom (23), which is equipped to traverse the main boom (23) on the ground when the same is erected and/or deposited.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the carriage of Behrendt to the crane of Pech in order to more easily extend the boom of Pech.

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pech in view of US Patent No. 5,842,587 (hereinafter “Wanek”).
Regarding claim 9 Pech discloses method for erecting or depositing a crane, the method comprising the following steps:
providing the lower part (22) of the main boom (22/23) in a horizontal position (see figure 3);
pivoting the upper (23) and the lower part (22) between the erected state and the deposited state (i.e. in order to position the crane between the positions shown in figures 1 and 3) of the main boom (22/23) to position the upper part (23) and the lower part (22) position one above the other (i.e. in figure 1 component 23 is above the 22); and
luffing the upper part (23) of the main boom (22/23) by contracting a length adjuster (19) of articulation point bracing (B, see above), the articulation point bracing (B) comprising:
a first end (end nearest 31) of a first bracing rod (end link of 33 could be considered a rod, see paragraph 47) connected to a first bracing support (29) and an opposite end of the first bracing support (29) connected to the lower part (22) of the main boom (22/23),
a first end (end nearest 31) of a second bracing rod (end link of 37 could be considered a rod, see paragraph 47) connected to a second bracing support (27) and an opposite end of the second bracing support (27) connected to the upper part (23) of the main boom (22/23), and
the length adjuster (19) connected to the first bracing support (29) and the second bracing support (27), wherein contracting the length adjuster (19) reduces a distance between the bracing supports (27/29).
Pech fails to teach the relative positions of the upper and lower boom parts during the erection process.
Wanek teaches a large crane with a two-part main boom (16/18) similar to Pech.  Wanek further teaches providing an upper part (18) of the main boom (16/18) in a horizontal position (see figure 2) beside or on the lower part (16), wherein the lower part (16) and the upper part (18) [are] pivotally coupled to each other at an articulation point.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Wanek to erect the crane of Pech in order to set up the crane of Pech in a smaller working area (see Wanek column 1 lines 30-35).
Regarding claim 10 modified Pech teaches the above crane, and further teaches wherein the upper part (Pech 23) is mounted and/or demounted below or beside (i.e. as per Wanek figure 2) the lower part (Pech 22).
Regarding claim 11 modified Pech teaches the above method, and further teaches wherein a fly jib (Pech figure 1) is mounted to or demounted from the main boom (22/23) in a partly erected state of the main boom (22/23).  I.e. the fly jib is necessarily mounted after the partial configuration shown in figure 3, and before the configuration shown in figure 1 (because it would require a very tall crane to add the fly jib in a fully erected state).
Regarding claim 13 modified Pech teaches the above method.  Pech further teaches luffing the lower part (22) of the main boom (22/23) by retracting a luffing drive (25), the luffing drive (25) attached to a derrick boom (28) or an erecting trestle at a first end and the lower part (22) of the main boom (22/23) at a second end.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                                  

/SANG K KIM/           Primary Examiner, Art Unit 3654